Citation Nr: 1721595	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  06-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a left abdominal disorder.

5.  Entitlement to service connection for bilateral inguinal hernias.

6.  Entitlement to service connection for bilateral foot stress fractures.

7.  Entitlement to service connection for bilateral shin splints.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia.
10.  Entitlement to a compensable rating for bilateral foot onychomycosis.

11.  Entitlement to an initial rating in excess of 10 percent generalized anxiety disorder with insomnia, to include whether a separate compensable rating for insomnia is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in Anchorage, Alaska.  

The case has previously been before the Board and was remanded in July 2009, August 2011, and December 2015.  As noted by the Board in its prior remands, the Veteran failed to report for a hearing scheduled in May 2008 and cancelled a hearing scheduled in March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

After a review of the claim file, the Board finds that the issues must be remanded for further development and to comply with due process  

In July 2016, the AOJ issued a Supplemental Statement of the Case (SSOC) addressing all of the issues on appeal except for service connection for sleep apnea as that issue had not been adjudicated until a June 2016 rating decision.  In March 2017, the RO issued a Statement of the Case (SOC) as to the issue of service connection for sleep apnea.  The Veteran filed a timely substantive appeal in April 2017 in which he requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  The Veteran indicated that he was appealing "all of the issues" on the SOC and SSOC issued to him.  A May 2017 letter to the Veteran indicates that he was placed on the waiting list of persons wanting to appear at a videoconference hearing.

In light of the Veteran indicating that he wished to appeal all of the issues on the SOC and SSOC issued to him, to ensure that all due process considerations are afforded to the Veteran, and reading the hearing request in the light most favorable to the Veteran, the Board considers his hearing request includes all of the issues presently on appeal before the Board.  Therefore, the Board concludes that a remand is necessary to provide the Veteran with his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or does not report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




